Citation Nr: 1048265	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-24 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased rating for chronic dermatitis, to 
include eczema, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1977 to October 1981, 
March 1985 to march 1987, August 1993 to October 1995, and 
October 1995 to October 1998.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in Washington, DC, in January 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The Board finds that testimony presented in January 2009 
reasonably raises a claim of entitlement to service connection 
for depression secondary to the Veteran's service-connected skin 
disability.  This issue is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

Chronic dermatitis and eczema covers more than 20 percent of the 
entire body, and factors such as would render impractical the 
application of regular schedular standards in the evaluation of 
the Veteran's service-connected chronic dermatitis, to include 
eczema, are shown throughout the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent (comprised of a 30 
percent schedular rating and an additional 20 percent rating on 
an extraschedular basis) for chronic dermatitis, to include 
eczema, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.

A letter dated in July 2004 discussed the evidence necessary to 
support the Veteran's claim for increase.  He was invited to 
submit evidence demonstrating that his skin disability had 
increased in severity.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining additional 
relevant evidence.  A March 2006 letter provided similar 
information with respect to this claim.

An additional March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

In May 2008 the Veteran was advised of the criteria under which 
his skin disability is evaluated.

In March 2009 the Veteran was again invited to submit evidence 
showing the severity of his skin disability.  He was specifically 
asked to submit evidence documenting the effect of his chronic 
skin condition on his occupational and social functioning.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect VA's duty to assist, available relevant records have 
been obtained and associated with the claims file.  VA 
examinations have been carried out.  The Board concluded that the 
examinations were adequate in that the examiner reviewed the 
record, interviewed the Veteran, and performed an appropriate 
physical examination prior to providing their conclusions.  The 
reports of record are thorough and consistent with 
contemporaneous treatment records.  For these reasons, the Board 
concludes that the findings of the VA examiners are more 
persuasive than the Veteran's assertions to the contrary, and 
that the reports are adequate on which to base a decision.  

Moreover, neither the Veteran nor his representative has 
identified any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed and 
that a uniform evaluation is warranted.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is currently assigned a 10 percent rating for his 
service-connected nummular eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806. Diagnostic Code 7806 assigns a 10 percent 
rating where at least five percent but not more than 20 percent 
of the entire body is affected, or at least 5 percent, but less 
than 20 percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of less 
than six weeks during the twelve month period.  A 30 percent 
rating is assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating of 
60 percent is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only to 
claims received on or after October 23, 2008.   Because the 
current claim for increase was received prior to that date, those 
revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 
23. 2008).

In response to the Veteran's March 2004 claim for increase, a VA 
examination was conducted in July 2004.  The examiner noted that 
the claims file was reviewed.  She noted that the course of the 
disability had been intermittent with periods of remission.  The 
Veteran endorsed intermittent crusting and rash, and constant 
itching.  He noted that the rash was located on his back and 
legs.  He denied having received medical treatment, noting that 
he used over the counter mediation.  The examiner noted that 
there were no systemic symptoms associated with the Veteran's 
skin disability.  The Veteran reported that he used cold water on 
his skin and that he was embarrassed because of his itching.  On 
physical examination, the Veteran had papules, plaques and scars 
on the posterior torso and upper arms.  The examiner noted that 
there were lichenified plaques with excoriations from scratching 
and erosions.  She also noted that the Veteran had some scattered 
old scars from previous eruptions.  She stated that the 
percentage of exposed areas affected was less than five percent, 
and that the total body area effected was greater than five 
percent but less than 20 percent.  The diagnosis was chronic 
lichens dermatitis.  

In his March 2005 notice of disagreement, the Veteran maintained 
that his skin disability interfered with his ability to perform 
his job as a security officer because he was frequently forced to 
leave his post to put cold water on his skin to relieve the 
constant itching.  He also stated that his condition was 
irritated by the fabric of his uniforms, causing a purulent 
discharge that soiled or damaged his work clothing.  

On VA examination in June 2006, the Veteran's history was 
reviewed.  The Veteran reported that he had not seen a doctor for 
his rashes until that year.  He noted the rash affected his back, 
torso, face, arms, and legs.  He described the course as constant 
and progressive.  He stated that he purchased over the counter 
medication and also used hot baths and oatmeal.  He indicated 
that he did not use any lotion at that time.  He denied ever 
having used corticosteroids or immunosuppressive drugs.  With 
respect to local skin symptoms, he endorsed scarring, itching, 
redness, and pustules.  Physical examination revealed a mild rash 
of the head and neck, consisting of one percent of the total body 
surface exposed.  On the anterior trunk the Veteran had a rash 
consisting of five percent of the total body surface and on the 
posterior trunk a rash consisting of seven percent of total body 
surface.  A rash on the right arm covered two percent of the body 
surface; on the left arm covered one percent; on the right and 
left forearms one half percent; on the groin one quarter percent; 
the buttocks one percent; the legs three percent.  The examiner 
concluded that 18.75 percent of the total body surface was 
involved, and that such was consistent with the 2004 VA 
examiner's findings.  He also noted that the Veteran had an 
unsightly but nontender scar on the lateral right thigh and a 
circular scar on the lateral left thigh.  He indicated that the 
scars did not form keloids and were not deep.  He indicated that 
they did not interfere with function and that the skin over the 
scars was normal with no induration, inflammation, or other 
problems.  He noted that photographs were taken but that the rash 
was difficult to produce on color photographs.  The diagnosis was 
chronic dermatitis, consistent with pityriasis lichenoids et 
varioliormis and scars as described.

At the September 2009 hearing, the Veteran testified that his 
skin disability had spread and that he experienced nodules on his 
legs and torso.  He stated that it affected his torso, shoulders, 
arms, legs, buttocks, scalp, and face.  He noted that he had 
performed mostly security work, and that he had last worked one 
and a half years previously.  He testified that he quit that job 
due to the rash.  His wife testified that the Veteran was 
embarrassed due to the scarring associated with the disability 
and that the rash had a particular odor.  

An additional VA examination was conducted by the June 2006 
examiner in June 2008.  He reviewed the Veteran's history and his 
previous examination report.  He noted that the Veteran did not 
use lotion, but that he used Avena and hot water baths with 
oatmeal.  The Veteran denied having used corticosteroids but did 
indicate that he had light therapy at the Indianapolis VA Medical 
Center which did not help.  He endorsed scarring, itching, 
redness, and occasional pustules.  Physical examination revealed 
multiple, very light scars on the Veteran's chest, abdomen, back, 
and buttocks.  The rash involved the head and neck, consisting of 
one percent of total body surface exposed; the anterior trunk 
where it affected four percent of total body surface; posterior 
trunk involving six percent of total body surface; right arm 
involving two percent; left arm involving one percent; right and 
left forearms involving one half percent; groin involving one 
quarter percent; buttocks involving one percent, the legs 
involving three percent of total body surface.  The examiner 
indicated that the total body surface affected was greater than 
five percent and less than 20 percent, noting that the findings 
had not changed since the previous examination.  He also 
identified a round, two centimeter scar on the right lateral 
thigh and a one and one half centimeter circular scar on the 
lateral right and left thighs.  The scars were unsightly but not 
tender or deep.  There was no keloid formation.  There was no 
interference with function and the skin over the scars was noted 
to be perfectly normal, with no induration, inflammation, or 
ulceration.  The diagnoses were chronic dermatitis, consistent 
with pityriasis lichenoides et verioliformis and scars as 
described.  

In July 2010 the AOJ requested an opinion from the Director, 
Compensation and Pension Service, regarding whether the Veteran's 
disability presented an exceptional picture including such 
factors as marked interference with employment.  

A September 2010 memorandum from the Director, Compensation and 
Pension Service includes a comprehensive review of the pertinent 
evidence, to include a recitation of testimony elicited in 
January 2009.  The Director concluded that the evidence in its 
entirety did not indicate that the Veteran's service connected 
chronic dermatitis and eczema presented such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  He determined that entitlement to 
an extraschedular evaluation was not established.

Having carefully reviewed the evidence regarding this disability, 
the Board concludes that an evaluation of 30 percent is warranted 
under the applicable rating criteria.  The currently assigned 
evaluation contemplates dermatitis where at least five percent 
but not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas are 
affected.  A higher evaluation requires the record to demonstrate 
that 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required for 
a total duration of six weeks or more, but not constantly, during 
a twelve month period.  In this regard, the Board observes that 
the reported findings of total body affected on the June 2006 
examination report adds to 20.75 percent rather than the 18.75 
percent reported by the examiner.  Moreover, the Board concludes 
that in light of the Veteran's consistent reports of symptoms, 
the disability has not substantially changed, and that for the 
entire appellate period, the disability picture presented more 
nearly approximates the criteria for a 30 percent evaluation.  

An evaluation higher than 30 percent is not warranted, however, 
under the applicable criteria.  In that regard, the Board notes 
that a higher evaluation requires evidence of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  Here, there is no 
evidence that systemic therapy has been employed, and the Veteran 
has denied such on VA examination.  Moreover, the affected area 
does not more nearly approximate that required for the higher, 60 
percent evaluation.  

The Board has reviewed the Veteran's statements with respect to 
this disability and acknowledges that his symptoms cause 
difficulty.  The Board also finds the Veteran's own reports of 
symptomatology to be credible.  Nevertheless, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for higher evaluations under the applicable rating 
criteria. 

The Board will next consider the question of whether the record 
presents such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 
Vet App 111 (2008), there is a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

As noted, this case was previously referred for extraschedular 
consideration.  After reviewing the record, the Director, 
Compensation and Pension Service, found that this case did not 
present an unusual disability picture.  The Board, however, finds 
that there is evidence indicating entitlement to an 
extraschedular rating based on symptomatology not contemplated by 
the rating criteria.  In particular, the Board notes the 
Veteran's complaints of a foul smell resulting from his 
disability, and the impact that such smell has had on his life, 
including his employment.  In this regard, although an 
extraschedular rating, by its nature, is assigned outside the 
strict confines of the schedule, it is useful to reference any 
related rating criteria.

Unfortunately, the current rating schedule does not provide 
either specific or analogous criteria for occupational or social 
impairment resulting from repulsive smell.  However, a prior 
version of the ratings schedule, in effect shortly before this 
claim was filed in January 2003, does address repugnancy in 
connection with skin disorders.  See 38 C.F.R. § 4.118, Code 7800 
(2002). In the version of Code 7800 in effect prior to August 30, 
2002, disfiguring scars of the head, face or neck were rated the 
maximum 50 percent under the ratings schedule where there was 
complete or exceptionally repugnant deformity of one side of face 
or marked or repugnant bilateral disfigurement.  While this 
criterion applies to visual repugnancy, by analogy the Board will 
apply the criteria to olfactory repugnancy.

In order to bring the Veteran's skin disability rating on par 
with the 50 percent rating for repugnancy provided under the pre-
August 2002 version of Code 7800, an additional increased 
extraschedular evaluation of 20 percent is granted in this case.  
When added to the 30 percent schedular rating already assigned 
above for the other manifestations the service-connected 
disability, this results in a 50 percent rating.

The Board finds that an extraschedular evaluation in excess of 20 
percent, or a total rating in excess of 50 percent total for the 
service-connected dermatitis, to include eczema, is not 
warranted.  As was explained above, a 60 percent rating under 
Code 7806 of the current rating schedule is not warranted.  38 
C.F.R. §4.118 (2009).  Further, following the award of an 
extraschedular evaluation based on the Veteran's complaints of a 
foul odor, a comparison between the level of severity and 
symptomatology of the Veteran's disability with the criteria 
considered in this decision shows that the 50 percent rating 
assigned herein now more than reasonably describes the Veteran's 
disability level and symptomatology as contemplated by the first 
prong in Thun.

In summary, for the reasons and bases set forth above, a 50 
percent rating (comprised of a 30 percent schedular rating and an 
additional 20 percent rating on an extraschedular basis), but no 
more, is granted for the Veteran's chronic dermatitis, to include 
eczema.


ORDER

A 50 percent rating (comprised of a 30 percent schedular rating 
and an additional 20 percent rating on an extraschedular basis), 
but no more, is granted for the Veteran's chronic dermatitis, to 
include eczema, subject to the regulations governing the payment 
of monetary benefits.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


